DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on May 13, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,011,478 (hereinafter Pat-478). Although the conflicting claims are not identical, they are not patentably distinct from each other as follows. 
For example, regarding claim 1, claim 1 and claim 5 of Pat-478 recites a device (line 1 of claim 1) comprising: an outer seal ring forming a first closed loop (lines 3-4 of claim 1); an integrated circuit being surrounded by the outer seal ring (lines 3-4 of claim 1); and an inner seal ring between the outer seal ring and the integrated circuit (lines 5-6 of claim 1), wherein the inner seal ring forms a second closed loop (lines 6-15 of claim 1) that defines an enclosed region external to the integrated circuit (lines 1-3 of claim 5: The inner region enclosed by the second closed loop of the inner seal ring is external to the integrated circuit.). 
Claims 2-7 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by VU et al. US 2014/0035106.
Regarding claim 1, VU teaches a device (e.g., Fig. 1, [13]-[17], [23]) comprising: 
an outer seal ring (e.g., 705 at the upper portion of Fig. 1 in which two 110 (and two 140) are arranged in a row) forming a first closed loop; 
an integrated circuit (e.g., 110 at the left-hand side of the row discussed above, Fig. 1) being surrounded by the outer seal ring; and 
an inner seal ring (e.g., 140 at the right-hand side of the row discussed above, Fig. 1) between the outer seal ring and the integrated circuit, wherein the inner seal ring forms a second closed loop (e.g., Fig. 1) that defines an enclosed region external to the integrated circuit (e.g., Fig. 1).   
Regarding claim 2, VU teaches the device of claim 1, wherein the outer seal ring comprises a plurality of metal layers, and each of the metal layers form the first closed loop that surrounds the integrated circuit (e.g., [16]).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Yaegashi et al. US 2007/0012976.
Regarding claim 1, Yaegashi teaches a device (e.g., Fig. 3, [41], Fig. 2G) comprising: 
an outer seal ring (e.g., 103 at the left-hand side of the upper portion of Fig. 3 in which ten 101(and ten 102) are arranged in an array formed of five rows (first to fifth rows from the top) and two columns (first to second columns from the left), Fig. 3) forming a first closed loop; 
an integrated circuit (e.g., 101 in the first row and first column of the array discussed above, Fig. 3) being surrounded by the outer seal ring; and 
an inner seal ring (e.g., 102 in the first row and second column of the array discussed above, Fig. 3) between the outer seal ring and the integrated circuit, wherein the inner seal ring forms a second closed loop (e.g., Fig. 3) that defines an enclosed region external to the integrated circuit (e.g., Fig. 3).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over VU et al. US 2014/0035106 in view of Yaung et al. US 2012/0038028.
Regarding claim 3, VU teaches the device of claim 2 as discussed above.
VU does not explicitly teach wherein the outer seal ring further comprises a plurality of vias between the metal layers.  
Yaung teaches wherein the outer seal ring further comprises a plurality of vias (e.g., 214, Fig. 3A, [20]) between the metal layers (e.g., 212, Fig. 3A, [20]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Yaung in view of that taught by VU to arrive at the claimed invention for the purpose of connecting the metal layer through vias, thereby protecting the integrated circuit from the external environment, for example.
Allowable Subject Matter
Claims 8-14 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 8 that recites “a first inner seal ring comprising a first seal portion and a second seal portion spaced apart from the first seal portion, wherein the first seal portion comprises: a first sub-portion extending in a first direction; a first protruding portion thinner than the first sub-portion and at an end of the first sub-portion, wherein the first protruding portion is closer to the outer seal ring than to the integrated circuit; a second sub-portion connected to the first sub-portion and extending in a second direction different from the first portion; and a second protruding portion thinner than the second sub-portion and at an end of the second sub-portion, and the second protruding portion is closer to the integrated circuit than to the outer seal ring” in combination with other elements of the base claim 8.
Claims 15-20 are allowable at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 15 that recites “wherein the inner seal ring comprises a plurality of seal portions spaced apart from each other, the seal portions are rectangular-shaped in a top view; and a dielectric layer comprising a plurality of portions respectively sandwiched between the plurality of seal portions, and two of the plurality of portions of the dielectric layer are respectively at the first corner and the second corner of the integrated circuit” in combination with other elements of the base claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number i.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        December 14, 2022